Citation Nr: 1422633	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  04-36 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right leg disorder, to include a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2, 1956 to July 13, 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007, the Board, in pertinent part, denied a claim for entitlement to service connection for a right leg disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2008, the Court granted a Joint Motion for Partial Remand (Joint Remand) by the parties to vacate and remand part of the Board's November 2007 decision that denied entitlement to service connection for a right leg disorder, for further development.  Specifically, the Court found that the Veteran should be provided with a VA examination to determine whether he had a current right leg disability that was related to active duty.

In October 2009, the Board remanded the claim for additional development based on the instructions in the Joint Remand. 

The case was returned to the Board, and in a February 2011 decision, the Board denied the claim.  In that decision, the Board noted that the Veteran had been denied service connection for synovitis of the right knee in a March 1967 rating decision and for a right foot condition in the December 2003 rating decision, both of which had become final, and thus, only right leg disorders would be considered. 

The Veteran appealed the February 2011 decision to the Court and, in November 2011, the Court granted a Joint Remand by the parties to vacate and remand the Board's February 2011 decision for further development, including providing adequate reasons and bases as to whether the issue of service connection for a right knee disability was before the Board. 

In May 2012, the Board remanded the claim for additional development based on the instructions in the Joint Remand.  In December 2012, the Board reopened the issue of entitlement to service connection for a right knee disorder and again remanded this case for further development.

In an April 2013 Board decision, service connection for a right leg disorder, to include a right knee disorder, was denied.  The Veteran appealed that decision to the Court and, in February 2014, the Court granted a Joint Remand by the parties to vacate and remand the April 2013 decision for further development.

In addition to the paper claims file, there is an electronic (Virtual VA) claims file associated with the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2014 Joint Remand, the parties agreed that the Board relied on an inadequate February 2013 VA examination which did not comply with the Board's December 2012 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (2011).  The Joint Remand noted that, even though the February 2013 VA examiner incorporated the December 2012 remand instructions in his report, "the examiner failed to consider Appellant's lay statements in rendering his opinion."  Specifically, the Joint Motion stated that "the examiner failed to specifically acknowledge or consider Appellant's report of 'ongoing symptoms in his right knee since service' in his opinion."

Therefore, the Board finds that an addendum opinion to the February 2013 VA examination is necessary.  Such opinion must address the issues raised by the February 2014 Joint Remand.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the examiner who conducted the February 2013 VA examination, if available.  If that examiner is not available, the claims file should be forwarded to another examiner of similar qualifications.  If a new examination is deemed necessary to respond to the question, one should be scheduled.

The questions from the December 2012 remand instructions concerning an examination and medical opinion should be incorporated and revisited.  In answering the questions, the examiner must specifically acknowledge and consider the Veteran's competent lay statements regarding ongoing symptoms in his right knee since service.

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

